DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 12-22 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the external surface of the distal tip" in lines 1-2. “External surface” is used in the independent claim and the other dependent claims (21-22), the phrase simply needs to remain consistent, otherwise it creates confusion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koblish US Publication 2014/0058375 (hereinafter Koblish).
Regarding claim 12, Koblish discloses a method, comprising: providing an insertion tube that is configured to be inserted into a body cavity (element 22); connecting a distal tip to the insertion tube (element 24 as per Figure 2 which shows the components connected to each other), the distal tip having an external surface (Figure 2 at element 24) and a cavity formed in the external surface (at elements 28, top view of a cross-section shown in Figure 3 that there are several cavities), the cavity being surrounded by a region of the external surface having a curvature (Figures 2-3, 6-8); and fitting a microelectrode into the cavity so that a surface of the microelectrode is contoured, located and oriented to conform with the curvature of the region (Figure 3 which shows that the microelectrodes are contoured in the same way that the distal tip 24 is). 
Regarding claim 13, Koblish discloses that the external surface of the distal tip and the surface of the microelectrode are defined by a common equation (elements 24 and 28 which share the same axis of rotation and same curvatures and thus by extension would include a “common equation” as best understood by the disclosure).
Regarding claim 14, Koblish discloses locating insulation between the microelectrode and the distal tip so as to electrically insulate the microelectrode from the distal tip (element 56).
Regarding claim 15, Koblish discloses connecting at least one conductor (element 48), insulated from the distal tip ([0065], see Figures 3-4), to the microelectrode (28) and configuring the conductor to convey an electropotential generated by the body cavity and detected by the microelectrode (0065]).
Regarding claim 16, Koblish discloses connecting at least two conductors of two different materials at a junction to form a thermocouple (elements 60/62 and [0069], which mentions it can be a thermocouple which includes two dissimilar conductive materials), and connecting the junction to the microelectrode so as to provide a signal representative of a temperature of the microelectrode (Figure 10 which shows the junction near element 60 with the two wires 62 extending out from the microelectrode).
Regarding claim 17, Koblish discloses configuring the distal tip to receive radiofrequency (RF) energy at an ablation frequency adapted to perform ablation on the body cavity (electrode 24 at [0050]).
Regarding claim 18, Koblish discloses that the microelectrode is configured to detect an electropotential at a lower frequency than the ablation frequency ([0054]).
Regarding claim 19, Koblish discloses coupling a high pass filter, configured to block the lower frequency and to pass the ablation frequency, between the microelectrode and the distal tip ([0011]-[0016][0047]).
Regarding claim 21, Koblish discloses that the external surface and the surface of the microelectrode have a common non-zero first principal curvature and a common second principal curvature equal to zero (Figures 6-7 at elements 24 and 28).
Regarding claim 22, Koblish discloses the external surface and the surface of the microelectrode have a common surface of revolution (Figures 2-3, 6-8 which shows the tip 24 and electrode surface 28 having identical surfaces of revolution).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koblish in view of Fang et al. US Publication 2012/0095362 (hereinafter Fang).
Regarding claim 20, Koblish discloses configuring a handle for a used of the apparatus to hold the insertion tube (30) and though details placing other electronic components within the handle ([0050], printed circuit board) and connecting the wiring to a high pass filter for filtering out the ablation frequencies ([0011]-[0016][0047]), does not mention the filter 17 is also within the handle itself. Fang teaches a catheter with the filter and other electronic components housed within the handle of the catheter (Figure 8, [0055]-[0056]), It would have been obvious to the skilled artisan at the time of invention to utilize the handle as taught by Fang with the device of Koblish in order to reduce the overall amount of wiring and by extension reduce signal degradation ([0009][0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794